DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 13-15, 22-25, 31-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “actual application” in line 2.  It is not understood what is being claimed.  This raises confusion whether the limitations preceding are in an actual application or not.
	Claims 5-7, 13-14, 22-25, 31-32 recite or encompass similar limitation and are rejected for same reasons. 

Claims 6-7, 14-15, 24-25, 32-33 recite or encompass similar limitation and are rejected for same reasons. 
Claim 7 recites “to optimize” in line 1.  The term is a relative term which renders the claim indefinite.  The term optimize is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 15, 25, 33 recite or encompass similar limitation and are rejected for same reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-17, 19-23, 26-35 rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being Anticipated by Wesseling [US 4510940 A].
As per claim 1, Wesseling teaches a system to provide adaptive tuning (Wesseling Fig 5 “method and device for the automatic correction of the cuff pressure” Col 2 lines 17-20) through a control system to a finger cuff connectable to a patient's finger (Wesseling Fig 5) to be used in measuring the patient's blood pressure in the patient's artery (Wesseling Col 2 lines 29-37 “This adjustment of the servo-reference level can be carried … with respect to the real arterial pressure”) by  a blood pressure measurement system (Wesseling Fig 5) utilizing a volume clamp method (Applicant describes volume clamp method in spec. ¶0003-¶0004, as “A volume clamp system may contain a pressure generating and regulating system in closed loop feedback with a measurement of the arterial volume. To accurately measure blood pressure, the feedback loop should have sufficient pressure generating and releasing capabilities to match the pressure dynamics of the patient's blood pressure”.  Wesseling Fig 5, Col 5 lines 7-13 for e.g. substantially similar to this method.  Further, there is no specific limitations directed to this method in the claim, other than claimed limitations), the finger cuff comprising: 
a light emitting diode (LED) and photodiode (PD) contained in the finger cuff to form an LED-PD pair (Wesseling Fig 4 items 3, 4) to perform measurements of a pleth signal in the patient's artery in the volume clamp method implemented by the blood pressure measurement system (Wesseling Col 4 lines 61-65);and
 a bladder to apply pressure to the patient's finger and the patient's artery (Wesseling Fig 1 item 1, some kind of bladder mechanism inherent in cuff, so that the  fluid such as air to be applied around the finger via the compressor 12), wherein, when the finger cuff is placed around the patient's finger (Wesseling Col 3 lines 31-32), the bladder and the LED-PD pair aid in measuring the patient's blood pressure by the blood pressure measurement system utilizing the volume clamp method (Wesseling Col 3 lines 32- 50 discuss operation of components), wherein the adaptive tuning system: 
applies a first pressure impulse (Wesseling Fig 5 operation of system in closed loop position "a" of switch S1. Col 5 lines 3-6) and measures a pleth versus time response (Wesseling Figs 6, 8);
from the pleth versus time response, determines pleth servo gains (Wesseling Col 7 lines 55-68 “Based again on the plethysmographic signal, … an integrator 92 to integrate the varying difference between the plethysmographic signal, applied at 70, and the peak amplitude value T”, Col 8 lines 5-7 “Division of the one integration signal in the divider 94 by the further integration signal produces the fraction F'. This fraction can be used for the adjustment” These section implies determining and using gains of the pleth servo) that compensate for delays in a pleth response of the finger (This is recited as intended use and there is nothing more in claims that positively identifies how this is done.  It is noted that Wesseling also mentions.  Further, Wesseling Fig 8 discloses computing delays in the pleth response (see instant claim 2 also). In view of these reasons, it is submitted that system in Wesseling can provide same result as claimed); and 
uses the determined pleth servo gains in the control system in measuring the patient's blood pressure by the blood pressure measurement system utilizing the volume clamp method (Wesseling Fig 5 item 6 for reading out pressure.  See Col 3 lines 47-50 “The pressure can be read or recorded with the aid of a pressure transducer 6 connected to the output of the electric pressure valve 10”).
As per claim 2, Wesseling further teaches wherein the pleth servo gains are determined based on dynamic response characteristics of the pleth signal to the first pressure impulse, the dynamic response characteristics comprising at least one of: a turn-on delay period, a time rate of change of a pleth signal trace during one or more portions of the response, a magnitude of signal change during one or more portions of the response, and a variation of the time rate of change or magnitude of signal change over multiple portions of the response (Examiner choses “a magnitude of signal change during one or more portions of the response”. Wesseling Fig 8).
As per claim 3, Wesseling further teaches wherein  the determined pleth servo gains further compensate for a viscoelastic response of the patient's finger tissue and a blood flow of the artery (Wesseling Col 5 lines 12-14 “open-loop operation is adjusted as over a range of cuff pressures the arteries under the cuff after all will periodically open and collapse”.  In Fig 5, pressure is inherently being applied to the finger in a loop.   Arteries opening and collapse produce viscoelastic response, which is being compensated).
As per claim 4, Wesseling further teaches wherein the determined pleth servo gains further compensate for actual application of the finger cuff to the patient's finger (Wesseling Col 1 lines 13-15 “which servo-reference level is initially adjusted such that the cuff pressure corresponds substantially with the momentary arterial pressure.”).
As per claim 5, Wesseling further teaches wherein the determined pleth servo gains further enable the control system to accommodate physiology of the patient's finger (This is intended use of the system.  There is nothing in claim that differentiates structure or functionality from Wesseling.  Hence Wesseling is capable of getting same result.  Also see Wesseling Col 1 lines 55-68).
As per claim 8, Wesseling further teaches wherein coefficients are used to determine the pleth servo gains from a first time and a second time (Wesseling Fig 8a, Col 7 lines 60-65 equation with two coefficients at two time t1 and t2), the coefficients being variable and dependent upon physiology of the patient (This is inherent).
As per claim 9, Wesseling further teaches wherein the coefficients are determined based upon measured AC and DC characteristics of the pleth signal from the patient's finger (Wesseling Fig 12b, includes AC and DC characteristics).
As per claim 10, Wesseling further teaches wherein the first pressure impulse is a closed loop impulse that is applied when the control system is operating in a pressure servo mode (Wesseling Fig 5 items in pressure control loop consisting of items 6, 83-85, 54, via pressure control valve 10.   Col 5 lines 1-5, closed loop mode when switch S1 is in position a) and keeps the pressure applied by the bladder constant (Wesseling Col 5 lines 15-17 constant level for closed loop).
As per claim 11, Wesseling further teaches wherein the adaptive tuning system further determines pressure servo gains used when the control system is operating in the pressure servo mode (Wesseling Col 5 lines 8-15 “In closed-loop operation a predetermined point on the wave form of the pressure signal, e.g. the beginning of arterial systole, is detected … This value can e.g. be an intermediate value between the last observed systolic and diastolic pressure or a fixed or variable value or swing above the diastolic pressure”), comprising:
applying a second pressure impulse (Wesseling Col 6 lines 29-55, applying cuff pressure in open loop response) and measuring a pressure versus time response (Wesseling Col 5 line 40-44 “The intermediate pressure, determined by the conversion circuit 85 between the last perceived systolic and diastolic pressure levels, is supplied in this open-loop position to the cuff and is maintained for three seconds”.  This requires pressure vs time measured by pressure control loop items.  See Fig 12a) the second pressure impulse being an open loop impulse (Wesseling Col 6 lines 29-55 as mentioned above); and from the pressure versus time response, determining the pressure servo gains that compensate for delays in a pressure response of the bladder (Wesseling Col 6 lines 45-49 “The memory circuit 35 can adjust its output (servo-reference) level during this interval such that the average difference at the differential amplifier 32 is zero.”.. that is item 35 determines pressure gains / output levels necessary to make average difference zero).
As per claims 12-16, have limitations similar to claims 2, 4-5, 8 and are rejected for same reasons as above.  
As per claim 17, Wesseling further teaches wherein the coefficients are determined based at least in part upon a size of the finger cuff bladder (Wesseling Fig 8, coefficients based on plethysmograph, which are based on signals from cuff being inflated or deflated by pressure control.  Inflation or deflation determine size of the cuff and hence the coefficients change based on size).
As per claims 19-23, 26-35, have limitation similar to claims 1-5, 8, 10-16 and are rejected for same reasons as above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 24-25 rejected under 35 U.S.C. 103 as being unpatentable over Wesseling as applied to claim 1 and further in view of Kiani [US 20080103375 A1].
As per claims 6-7, 24-25, Wesseling teaches claims 5, 23 as discussed above.  Wesseling further teaches wherein the determined pleth servo gains further allow the control system to adapt to measured AC characteristics of the pleth signal from the patient's finger (Wesseling Fig 12b, includes AC and DC characteristics) and adjust for errors (Wesseling Col l 6 lines 15-20, Feedback loop is adjusted so that the average difference (error signal) of servo reference is zero), wherein the determining the pleth servo gains is repeated periodically during operation to optimize patient blood pressure measurements (Wesseling Col 5 lines 37-39 “The state switch S1 is set in the open-loop position b for a short interval of e.g. three seconds at times predetermined by the timing circuit 54, e.g. once per thirty seconds”, See also Wesseling claim 2).
Wesseling does not expressly teach measuring DC characteristics and using it.  
Kiani teaches measuring DC characteristics and using it (Kiani ¶0053 “The pleth waveform 425 is scaled by a signal strength measure relating the pulsatile signal component (AC) to the non-pulsatile signal component ( DC)”).  
Kiani thus discloses use of identifying AC and DC components to provide scaling to the pleth waveform. Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Wesseling by integrating Dc tracking as in Kiani. The motivation would be to provide scaling factors to waveforms so that they can be easily observed on a display.

Claims 18, 36 rejected under 35 U.S.C. 103 as being unpatentable over Wesseling as applied to claim 1 and further in view of Fortin [US 20110105918 A1].
As per claims 18, 36, Wesseling teaches claims 1, 19 as discussed above.  Wesseling does not expressly teach wherein the first pressure impulse is an open loop impulse that is applied when the control system is operating in an open loop mode.  
Fortin, in an analogous field teaches first pressure impulse is an open loop impulse that is applied when the control system is operating in an open loop mode (Fortin Fig 3, ¶0033, open loop or search mode).  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Wesseling by integrating search /open loop mode in Fortin.  The motivation would be to for detecting mean BP, or stating point before the actual measurement starts (Fortin ¶0033).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Oommen Jacob/Primary Examiner, Art Unit 3793